Citation Nr: 0119406	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  

2.  Entitlement to service connection for chest pains and an 
enlarged heart due to an undiagnosed illness.  

3.  Entitlement to service connection for numbness and nerve 
damage of the feet and legs due to an undiagnosed illness.  

4.  Entitlement to service connection for numbness of the 
hands due to an undiagnosed illness.  

5.  Entitlement to service connection for shortness of breath 
due to an undiagnosed illness.  

6.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active military service from January 1981 to 
July 1982, and from October 1990 to June 1991.  She had 
active military service in the Southwest Asia theater of 
operations during Operation Desert Shield/Storm, from January 
to May of 1991.  

This appeal arises from a September 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in, 
No. Little Rock, Arkansas, wherein the RO denied the 
appellant's claim that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss; and denied claims of entitlement 
to service connection for chest pains and an enlarged heart, 
numbness and nerve damage of the feet and legs, numbness of 
the hands, shortness of breath, fatigue, and skin rashes and 
pain, with all conditions claimed as chronic disabilities due 
to an undiagnosed illness.  A timely notice of disagreement 
was received as to all of the denials except for the claim 
for skin rashes and pain, and this claim is therefore not 
before the Board at this time.  

A review of the veteran's substantive appeal, received in 
October 1999, shows that she requested a hearing before a 
Member of the Board at the RO.  In March 2001, the RO sent 
the veteran notice that a hearing was scheduled on May 3, 
2001.  The veteran failed to appear for her scheduled 
hearing, and there is no record that a request for another 
hearing was ever made.  Without good cause being shown for 
the failure to appear, no further hearing can be scheduled 
and appellate review may proceed.  

In May 2001, the veteran filed a claim for nonservice-
connected pension.  This claim has not been adjudicated by 
the agency of original jurisdiction, and is referred to the 
RO for appropriate action.  


REMAND

The Board notes that in May 2001, VA received a letter from 
Denise H. Oldenberg, M.D.  Dr. Oldenberg states that she has 
been treating the veteran for multiple medical problems that 
include the following: peripheral neuropathy which causes 
numbness and pain and weakness of the hands and feet, and 
hearing loss; chest pain and shortness of breath with 
associated airway disease of the lungs; fibromyalgia; and 
chronic fatigue.  This letter was received subsequent to the 
issuance of the December 1999 supplemental statement of the 
case, has not been reviewed by the RO, and the appellant did 
not submit a written waiver of initial RO consideration of 
the new evidence.  See 38 C.F.R. § 20.1304(a), (c) (2000).  
In this respect, regulations provide that any pertinent 
evidence submitted by the veteran or their representative 
which is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC), unless this procedural right is waived by the 
appellant.  See id.  Given the foregoing, and as it appears 
that the evidence received in May 2001 is pertinent to the 
issues in appellate status, the Board is required to take 
action pursuant to 38 C.F.R. § 20.1304(c) to ensure 
preliminary consideration by the RO.  

The Board further notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  Under the VCAA, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim which includes reasonable efforts to obtain private 
records.  See VCAA, 114 Stat. 2096, 2097-98 (to be codified 
at 38 U.S.C. § 5103A).  In this case, the claims file 
includes a letter from Denise H. Oldenberg, M.D., received in 
May 2001, who states that she has been treating the veteran 
for the disabilities in issue.  

The claims file does not currently contain any of Dr. 
Oldenberg's health care records.  These records may be 
probative of the appellant's claims.  Therefore, on remand, 
the RO should undertake reasonable efforts to assist the 
appellant in obtaining these identified private records.  

Therefore, this case is REMANDED for the following action:

1.  After securing any necessary release, 
the RO should obtain Dr. Oldenberg's 
treatment records.  All records obtained 
should be associated with the claims 
folder.  The RO should also contact the 
appellant to ascertain if there are any 
additional treatment reports, VA or 
otherwise, which are not currently 
associated with the claims file and which 
show evaluation or treatment for the 
claimed conditions.  Any medical records 
that are obtained and that are not 
already on file should be associated with 
the claims folder.  38 C.F.R. § 3.159 
(2000).  

2.  The RO should then review the 
expanded record and determine whether new 
and material evidence has been received 
to reopen the claim for hearing loss, and 
whether entitlement to service connection 
for chest pains and an enlarged heart, 
numbness and nerve damage of the feet and 
legs, numbness of the hands, shortness of 
breath, and fatigue (with all conditions 
except hearing loss claimed as chronic 
disabilities due to an undiagnosed 
illness), have been established, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
as well as the evidence recently received 
by the Board in May 2001 without a waiver 
of RO review.  The RO should ensure that 
its efforts conform to all relevant 
provisions of the Act.  If any of the 
decisions remain adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case.  After affording a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




